Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inazuka (US 3755158). Inazuka ‘158 discloses a process of removing dissolved metal ions from an aqueous solution by adding N-acylamino acid compounds, including cystein(e) as the amino acid portion of the acylamino acid, to the aqueous solution and then separating the dissolved metal by settling or ion flotation [3,30]. A foam is inherently formed by ion flotation and a gas is inherently passed through the solution containing the heavy metal. The acyl portion of Inazuka ‘158 includes alkyls of 8-26 carbons [3, 37] which encompasses C7-C9. R1 is hydrogen in cysteine. The solubility and CMC is a property inherent to the chemical compound thereby anticipating  by sedimentation or flotation but is not seen as critical to the disclosed invention of Inazuka ‘158. The instant claim language does not exclude the presence of other chemical agents. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inazuka (US 3755158). The acylamino acid compound added by Inazuka ‘158 is added in a concentration just above stoichiometric. Clearly, the concentration or amount added is a function of the degree of contamination of the dissolved metal ion to be removed. The concentration recited by the instant claims would be based on a given concentration of dissolved metal and therefore would be obvious to one of ordinary skill.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inazuka ‘158 as applied to claim 1 above, and further in view of Kato (US 4186087). Kato ‘087 discloses the use of inert gases such as air, nitrogen or carbon dioxide gas as useful in removing dissolved heavy metals from an aqueous solution by ion flotation [3, 68]. To employ these disclosed gases for their intended use in ion flotation would have been obvious to one of ordinary skill as the result of doing so would be no more than a predictable result {KSR v. Teleflex 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the rejection of the claims above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML